DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

|	1. A display comprising:
	a plurality of spaced light emitting device packages; 
|	a privacy gate having partition walls to partition each of [[he]]the plurality of spaced light emitting device packages;
|	an optical film disposed above the privacy gate, wherein the optical film comprises an asymmetric turning film, an asymmetrical prism film, a prism film, a brightness enhancement film (BEF), a dual brightness enhancement film (DBEF), a diffuser, a polarizer film, a retardation film, or any combination thereof; and
	a control unit to selectively move the partition walls up or down relative to the plurality of spaced light emitting device packages to control a viewing angle of the display.

	8. An electronic device comprising:
	a display comprising:
	a backplane having a plurality of spaced light-emitting diode (LED) packages;
	a privacy gate having partition walls to partition each of the plurality of spaced LED packages, wherein the privacy gate is a grid shaped structure formed by a plurality of intersecting rows and columns of the partition walls, and wherein each 
|	an optical film disposed above the privacy gate, wherein the optical film comprises an asymmetric turning film, an asymmetrical prism film, a prism film, a brightness enhancement film (BEF), a dual brightness enhancement film (DBEF), a diffuser, a polarizer film, a retardation film, or any combination thereof; and
	a control unit to selectively move the partition walls up or down relative to the plurality of spaced LED packages to control a viewing angle of the display.

Allowable Subject Matter
Claims 1-10 and 12 allowed are allowed for the reason(s) found in the Office action mailed 10 June 2021.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248.  The examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        09/10/2021